Title: To George Washington from John Carlyle, 14 July 1758
From: Carlyle, John
To: Washington, George



Dr Sir
Alexa. July 14th 1758

This Serves Chiefly to Inform you that I reced the favr of yours the Day before you marched for Which I am Much Obliged, & Also to Inclose you A Letter from Mr Richd Washington the things Shipd by him for You ⅌ Capt. Merrie is in our Warehouse Safe As your own house is Now Uncover’d We Shall keep them for Sum Time, Yr People Shall want No Assistance in our Power. I Intend to be At the Election In Frederick & may depend on Every thing In My Power, We Are told the Two Rd Lee’s are gone for Westmoreland, Frans Lee & Thompn Mayson for Stafford—The Ladys here Joyn Mr Dalton & Self In Wishes for Yr health & Safe return & believe me to be Dr Sir Yr obliged Hble Sert

John Carlyle

